Citation Nr: 1007587	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-31 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to a higher initial evaluation for bilateral 
hearing loss disability, evaluated as noncompensably 
disabling prior to October 22, 2008 and as 10 percent 
disabling thereafter.

6.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to February 
1965 and from May 1965 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before RO personnel in April 2004 and 
the undersigned Veterans Law Judge in December 2006.  
Transcripts of both hearings have been associated with the 
record.  

The issues of entitlement to service connection for a back 
disability, hypertension, heart disease, and skin cancer, as 
well as the issue of entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the period prior to October 22, 2008, bilateral 
hearing loss disability was manifested by Level II hearing 
loss in the right ear and Level IV hearing loss in the left 
ear.

2.  For the period from October 22, 2008, bilateral hearing 
loss disability is manifested by Level V hearing loss in the 
right ear and Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to October 22, 2008, the criteria 
for a compensable rating for bilateral hearing loss 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic 
Code 6100, 4.86 (2009).

2.  For the period from October 22, 2008, the criteria for a 
rating in excess of 10 percent for bilateral hearing loss 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic 
Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in February 2003 discussed the VA claims 
process.  The Veteran was advised of the evidence necessary 
to support a claim of entitlement to service connection.  He 
was told that VA would make reasonable efforts to help him 
obtain evidence relevant to his claims.  The status of his 
claim was provided.

In March 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

In February 2007 the Veteran was asked to submit or identify 
evidence supportive of his claim.  He was advised of the 
evidence necessary to support a higher evaluation.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, VA examination have been 
conducted, and the Board finds that the examinations were 
adequate in that they were performed by neutral, skilled 
providers who accurately recited the Veteran's history.  
Moreover, the report of the June 2004 and October 2008 
audiometric examinations provide the data required to 
appropriately rate the Veteran's hearing loss.  The Board 
observes that in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court, noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow deficient, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  The Veteran has not asserted that there is any 
deficiency in the VA examinations he has been afforded.

The Veteran has not otherwise identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Finally, with respect to the Veteran's claim for a 
compensable evaluation for bilateral hearing loss disability, 
the Board observes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  The notice provided in February 
2003 predated the grant of service connection.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the evidence demonstrates that this 
disability does not warrant further staging.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2009).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
Veteran's hearing loss disability does comport with the first 
of these exceptional patterns of hearing impairment.  
Specifically, the June 2004 examination revealed that 
puretone thresholds for the left ear in all four frequencies 
were 55 decibels or greater; during the October 2008 
examination, puretone thresholds for the right ear in all 
four frequencies were 55 decibels or greater.  These findings 
are appropriately applied to Tables VI and VIa below.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test. The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the Veteran's 
disability rating.

The Veteran submitted to a VA audiological examination in 
June 2004.  Otoscopy was unremarkable and there was no 
significant ear pain.  The Veteran noted that he had been 
experiencing gradually decreasing hearing acuity for many 
years.  Diagnostic testing resulted in the following puretone 
thresholds:




HERTZ


Average


1000
2000
3000
4000

Right

45
55
75
70
61
Left

55
60
65
65
61

Speech recognition scores were 96 percent for the right ear 
and 100 percent for the left.  

An additional VA examination was carried out in October 2008.  
The Veteran's chief complaint was loss of hearing and 
tinnitus.  Diagnostic testing resulted in the following 
puretone thresholds:




HERTZ


Average


1000
2000
3000
4000

Right

55
55
70
70
63
Left

50
55
70
60
59

Speech recognition scores were 80 percent for the right ear 
and 92 percent for the left.  Moderate to severe loss was 
assessed in both ears.  

The Board observes that application of the regulation to the 
findings of the June 2004 examination result in a numeric 
designation of II for the right ear and IV for the left 
(using Table VIa).  A noncompensable evaluation is warranted 
when those values are applied to Table VII.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2009).  Thus, the record 
demonstrates that the schedular rating assigned by the RO for 
the period prior to October 22, 2008 is correct.

For the period from October 22, 2008, the Board observes that 
application of the findings of the October 2008 examination 
result in a numeric designation of IV for the right ear 
(using Table VIa) and II for the left.  A 10 percent 
evaluation is warranted when those values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  
Thus, the record demonstrates that the schedular rating 
assigned by the RO for the period from October 22, 2008 is 
also correct.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected hearing loss disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular rating schedule standards.  

Furthermore, with regard to whether the schedular criteria 
for hearing loss are adequate in this case, although the 
assignment of disability evaluations is based on a mechanical 
application of numerical tables to the numerical findings 
upon audiological evaluation, the Board finds that the 
numerical criteria in the rating schedule contemplate the 
impairment of function that is experienced by the Veteran.  
Specifically, the Board determines that the decibel loss and 
speech discrimination ranges designated for each level of 
hearing impairment in Tables VI and VIA were chosen in 
relation to clinical findings of the impairment experienced 
by Veterans with certain degrees and types of hearing 
disability.  In support of this finding, the Board points to 
the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, 
effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 
1999).  In forming these revisions, VA sought the assistance 
of the Veteran's Health Administration (VHA) in developing 
criteria that contemplated situations in which a Veteran's 
hearing loss was of such a type that speech discrimination 
tests may not reflect the severity of communicative 
functioning these Veterans experienced or that was otherwise 
an extreme handicap in the presence of any environmental 
noise, even with the use of hearing aids.  VHA had found 
through clinical studies of Veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with 
amplification of the sounds does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The decibel threshold requirements for application of 
Table VIA were based on the findings and recommendations of 
VHA.  The intended effect of the revision was to fairly and 
accurately assess the hearing disabilities of Veterans as 
reflected in a real life industrial setting.  59 Fed. Reg. 
17,295 (April 12, 1994).  Accordingly, the Board finds that 
functional impairment due to hearing loss that is compounded 
by background or environmental noise is a disability picture 
that is considered in the current schedular rating criteria.

Therefore, the simple fact that the Veteran's hearing 
disability does not satisfy the numerical criteria for a 
compensable rating (for the period prior to October 22, 2008) 
under these criteria, to include the criteria specifically 
designed for the type of real-world impairment experienced by 
the Veteran, does not place his symptomatology outside of 
that contemplated by the rating schedule or make application 
of the rating schedule impracticable in this case.  
Accordingly, the Board determines that the Veteran's 
complaints of hearing difficulty, have been considered under 
the numerical criteria set forth in the rating schedule. 
Thus, the Board determines that the schedular rating criteria 
adequately contemplate the Veteran's symptomatology, and that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

For the period prior to October 22, 2008, a compensable 
evaluation for bilateral hearing loss disability is denied.

For the period from October 22, 2008, an evaluation in excess 
of 10 percent for bilateral hearing loss disability is 
denied.


REMAND

In its February 2007 remand, the Board found that an 
examination was necessary to fully and fairly evaluation the 
Veteran's claim of entitlement to service connection for a 
back disability.  In its discussion, the Board noted that the 
evidence included an October 1977 radiology report indicating 
that changes in the Veteran's spine appeared to be of 
longstanding duration with secondary traumatic arthritic 
changes demonstrated.  The Board also observed that the 
evidence included the Veteran's report of an injury in 
service, as well as supportive lay statements.  The Board 
directed that the examiner be asked to review the lay 
evidence contained in the claims file prior to reaching a 
conclusion regarding the etiology of the claimed back 
disability.

A VA orthopedic examination was conducted in October 2008.  
The examiner stated that the claims file was available, and 
specifically identified medical evidence she reviewed 
therein.  She further stated that the Veteran did not provide 
a good medical history.  She did not specifically indicate 
that she had reviewed the witness statements from fellow 
service members, and her stated rationale for concluding that 
the claimed back disability was not related to service did 
not include consideration of the Veteran's statements or 
those of his former colleagues.  As it is unclear whether the 
examiner considered the lay statements of an in-service 
injury in reaching her conclusion, the Board finds that 
clarification is necessary.  In this regard, Court has held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Where the remand orders of the Board are not 
complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board further observes that, in the introduction section 
of the February 2007 remand, the Board discussed the 
procedural history of the case and concluded that the issues 
of entitlement to service connection for hypertension, heart 
disease, and skin cancer were in appellate status.  It 
further concluded that, in light of the Veteran's request for 
a hearing before the Board as to those issues, he be afforded 
due process and provided an opportunity to present testimony 
regarding these claims.  The AOJ was directed to schedule a 
hearing.  

Review of the record reflects that a hearing was not 
scheduled.  Rather, the RO construed the Veteran's written 
withdrawal of a hearing request on a separate issue as a 
withdrawal of the previous hearing request.  Specifically, in 
March 2008, the Veteran disagreed with a January 2008 rating 
decision which denied entitlement to special monthly 
compensation based on the need for aid and attendance.  In 
October 2009 he stated that he had requested a travel board 
hearing on his special monthly compensation claim and that he 
no longer wanted a hearing.  It remains unclear whether the 
Veteran desires a hearing regarding the service connection 
issues.  As he has not affirmatively withdrawn his claim for 
a hearing on these issues, clarification must be sought.

Moreover, in a January 2008 rating decision, the RO 
adjudicated these issues on the basis of whether new and 
material evidence had been submitted to reopen the claims.  
This is incorrect.  As noted, the February 2007 Board 
decision specifically indicated that the Veteran had 
submitted a substantive appeal with respect to the original, 
March 2003 rating decision.  As such, these are issues of 
entitlement to service connection stemming from the original 
rating decision.  These issues were not readjudicated as 
directed in the Board's February 2007 remand; such 
readjudication should be undertaken following any necessary 
development of these issues.

The Board notes that further development and adjudication of 
the Veteran's service connection claims may provide evidence 
in support of his claim for special monthly compensation 
based on the need for aid and attendance.  The Board has 
therefore concluded that it would be inappropriate at this 
juncture to enter a final determination on that issue.  See 
Henderson v. West, 12 Vet.App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet.App. 180 (1991), for the proposition that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the claims are inextricably 
intertwined.  Here, the Board also concludes that a medical 
opinion would be valuable with respect to whether the 
Veteran's service-connected disabilities render him in need 
of aid and attendance of another person.  While the Veteran 
submitted the hand written report of an examination dated in 
June 2007, the Board notes that service connection was 
subsequently granted for additional disabilities in January 
2008.  As such, an examination should be conducted to address 
this question.

In light of the above discussion, the Board has determined 
that additional action is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  The claims file should be returned to 
the physician who conducted the October 
2008 VA examination of the Veteran's 
back.  The physician should be requested 
to review the claims file, to include the 
lay statements pertaining to the claimed 
in-service injury submitted by the 
Veteran's service colleagues.  

Following review of the claims file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently identified back 
disability is related to any disease or 
injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

The Board notes that if the physician who 
conducted the October 2008 examination is 
unavailable, an additional examination 
should be scheduled to address the above 
questions.

2.  Schedule the Veteran for a VA aid and 
attendance examination to determine 
whether his service-connected 
disabilities render him unable to care 
for daily personal needs without regular 
assistance from others or to protect 
himself from the hazards and dangers of 
his daily environment, or render him 
housebound.  The claims file and a copy 
of this remand should be forwarded to the 
examiner for review.  The examiner should 
also be advised of the Veteran's service-
connected disabilities.

The examiner must determine whether the 
Veteran is housebound or requires regular 
aid and attendance of another person 
based solely and only on his service-
connected disabilities.  In determining 
the need for regular aid and attendance, 
the examiner must consider whether, in 
light of the Veteran's service-connected 
disabilities, the Veteran is able to 
dress and undress himself; keep himself 
clean and presentable; adjust any 
prosthetic or orthopedic appliances; feed 
himself (to include preparation of meals) 
through loss of coordination of upper 
extremities; use the toilet 
independently; or is a danger to himself 
or others as a result of the inherent 
hazards or dangers of his daily 
environment.  It is not required that all 
of the disabling conditions enumerated 
above be found to exist before a 
favorable evaluation may be made; the 
particular personal functions which the 
claimant is unable to perform must be 
considered in connection with his/her 
condition as a whole.  The examiner must 
observe the Veteran's abilities to 
perform these tasks, and comment 
accordingly.  The examiner must be 
mindful that the need for aid and 
attendance need only be regular, not 
constant, for an affirmative opinion to 
be provided.

After review of the claims file, the VA 
examiner must opine as to whether the 
Veteran's service-connected psychiatric 
disability has caused him to be 
permanently bedridden; resulted in the 
Veteran being so helpless as to be in the 
need of regular aid and attendance; or 
rendered him permanently housebound.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

4.  Regarding the claims of entitlement 
to service connection for hypertension, 
heart disease, and skin cancer, the RO 
should seek clarification from the 
Veteran regarding whether he desires a 
hearing before the Board in accordance 
with his September 2004 hearing request.  
If so, he should be advised of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b)(2009).  

5.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


